Haymond, Judge,
concurring:
Without expressing any opinion concerning the question whether the acts of the appellant in preparing and publishing the newspaper article mentioned in the majority opinion constituted criminal contempt, I concur in the decision of this case on the sole ground that the foregoing acts of the appellant were not committed in the presences of the circuit court or so near thereto as to obstruct or interrupt the administration of justice within the meaning of Section 26, Article 5, Chapter 61, Code, 1931.